Citation Nr: 1123492	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO. 09-32 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Basic eligibility to Reserve Educational Assistance Program (REAP) benefits pursuant to 10 U.S.C.A. Chapter 1607 for the period from January 6, 2003, to December 14, 2006.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from November 2001 to November 2002 and from December 2006 to December 2007. He had periods of reserve service from November 2002 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a VA Form 9 dated in July 2009 the Veteran indicated he did not want a hearing before the Board but did request a Decision Review Officer hearing. In a letter dated in October 2010, the RO advised the Veteran and his representative that the Veteran was not entitled to the Decision Review Officer process as described at 38 C.F.R. § 3.2600 because Decision Review Officers only have jurisdiction of benefits governed by Part 3 of Title 38 of the Code of Federal Regulations. The Veteran was provided his appellate rights with respect to this determination and neither the Veteran nor his representative has expressed disagreement. In a VA Form 646 dated in December 2010 the Veteran's representative expressed the view that the case was now ready for Board review. In light of the above, the Board finds that there is no currently pending hearing request in this matter.


FINDINGS OF FACT

1. The Department of Defense has found the Veteran eligible for REAP benefits only for the period from March 14, 2007 to March 1, 2008.

2. The evidence is undisputed and without contradiction that for the full period from January 6, 2003, to December 14, 2006, the Veteran did not serve on active duty in support of a contingency operation for 90 consecutive days or more; he was first recalled with his unit to active duty in support of a contingency operation for one year beginning on December 15, 2006.


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for education benefits under Chapter 1607, Title 10, United States Code, for the period from January 16, 2003, to December 14, 2006, have not been met. 10 U.S.C.A. §§ 16161-16165 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7540, 21.7550 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will find that the determinative facts are not in dispute and that application of existing law to those facts requires that the Veteran's claim for Reserve Education Assistance Program (REAP) benefits pursuant to 10 U.S.C. Chapter 1607 must be denied. Specifically, the Board will find that for the full period from January 6, 2003, to December 14, 2006, the Veteran did not serve on active duty in support of a contingency operation for 90 consecutive days or more; rather, he was first recalled with his unit to active duty in support of a contingency operation for one year beginning on December 15, 2006.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Titles 10 and 38, United States Code ("10 U.S.C.A." and "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) generally describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied. 

There are some claims, however, to which VCAA does not apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

The duties to notify and assist do not apply to all claims for VA benefits, and statutorily apply to claims under 38 U.S.C. Chapter 51. Sims v. Nicholson, 19 Vet. App. 453 (2006). The benefits in this matter derive from 10 U.S.C. Chapter 1607 and therefore do not fall within the purview of the VCAA.

Further, even if the VCAA were found to apply in this matter, the VCAA recognizes certain circumstances where VA will refrain from or discontinue providing assistance. VA will refrain from or discontinue providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim. Circumstances in which VA will refrain from or discontinue providing assistance in obtaining evidence include, but are not limited to the claimant's ineligibility for the benefit sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility. See 38 C.F.R § 3.159(d);VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), the Department of Veterans Affairs (VA) is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, and that under 38 U.S.C. § 5103A, VA is not required to assist a claimant in developing evidence to substantiate a claim where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The matter on appeal will be decided as a matter of application of the law to facts not in dispute, so that even if the VCAA were applicable, VA would by regulation be required to refrain from or discontinue further notice and assistance pursuant to the VCAA in this matter. 38 C.F.R § 3.159(d); VAOPGCPREC 5-2004. Any further notice, development or assistance in this matter would be futile with no potential benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 


Moreover, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation. See, e.g., Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA was not for consideration in considering issue of whether a federal statute allows payment of interest on past due benefits). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.). 

In consideration of the above, no further action is required pursuant to the VCAA. 


Merits of the Claim

The law provides educational assistance to members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty. See 10 U.S.C.A. § 16161. Department of Defense (DOD) and the Department of Homeland Security determine who is eligible for the benefits and VA administers the program and pays benefits from funds contributed by DOD to each member entitled to educational assistance. 10 U.S.C.A. §§ 16161, 16162, 16163. 

On or after September 11, 2001, a member of a reserve component is entitled to educational assistance if the member (1) served on active duty in support of a contingency operation for 90 consecutive days or more; or (2) in the case of a member of the Army National Guard of the United States or the Air National Guard of the United States, performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds. 10 U.S.C.A. § 16163(a). A member remains entitled to educational assistance while serving (1) in the Selected Reserve of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserve; or (2) in the Ready Reserve, in the case of a member ordered to active duty while serving in the Ready Reserve (other than the Selected Reserve). 10 U.S.C.A. § 16164(a). Educational assistance may not be provided or, if being provided, shall be terminated (1) if the member is receiving financial assistance under section 2107 of this title as a member of the Senior Reserve Officers' Training Corps program; or (2) when the member separates from the Ready Reserve, as provided for under section 16164(a)(1) or section 16164(a)(2), as applicable, of this title. 10 U.S.C.A. § 16165(a). 

DOD has not established eligibility for this Veteran for Chapter 1607 (REAP) benefits. VA regulations generally reflect that determinations of eligibility for REAP benefits are within the sole purview of the Armed Forces. See 38 C.F.R. §§ 21.7540, 21.7550. 

However, a claimant may appeal a decision of entitlement to educational assistance under 10 U.S.C. Chapter 1607 to the Board of Veterans Appeals in accordance with the provisions of 38 C.F.R. Part 20. See 38 C.F.R. § 21.1034.

Because the Board does have jurisdiction to adjudicate appeals as to entitlement to REAP benefits, the Board has reviewed the merits of the Veteran's claim with a view as to whether there is a reasonable possibility that any further clarification or information from the service department pertaining to the Veteran's periods of service could substantiate his claim. For the reasons set forth below, the Board has determined that there is no reasonable possibility that further development would substantiate the claim, as application of the law to undisputed facts indicates that the Veteran is not eligible for REAP benefits for the period at issue.

The Veteran served an initial period of active duty from November 2001 to November 2002. His DD Form 214 indicates that this constituted a period of active duty of one year and sixteen days, for the purpose of initial active duty for training (IADT), in the United States Marine Corps Reserves. His DD Form 214 pertaining to this period of service indicates no prior active service and no prior inactive service. Upon discharge he was transferred to reserve service, with a reserve obligation termination date of November 4, 2009.

The Veteran's unit was activated in support of Operation Enduring Freedom for the period from December 2006 to December 2007, resulting in a second period of active service of one year. His DD Form 214 for this period of service reflects a cumulative total of two years and one month of active service, and four years and two days of inactive service. His DD Form 214 indicates that he was activated in support of Operation Enduring Freedom for the period from December 15, 2006, to December 14, 2007.

Based on his period of active duty from December 2006 to December 2007, the Veteran was found eligible by the DOD for REAP benefits for the period March 14, 2007 (90 days after activation in support of Operation Enduring Freedom), to March 1, 2008, and was awarded REAP benefits for a course of education he pursued for the period from January 7, 2008, to March 1, 2008. After expiration of his period of eligibility for REAP benefits on March 1, 2008, he was awarded alternative VA education benefits for which he was eligible.

The Veteran has asserted that he extended his tour of active duty in a combat zone with the United States Marine Corps because he had been told by VA personnel that to do so would entitle him to retroactive benefits under REAP for periods prior to his second period of active service. It is true that retroactive benefits may be awarded under REAP under certain circumstances, but the service requirements, such as having served for a period of 90 days or more after been called up from reserve service to active duty status in support of a contingency operation, must be met to meet basic eligibility requirements for the period for which the retroactive benefits are sought. See 10 U.S.C.A. §§ 16163(a)(1). 

The Board has considered whether the Veteran's period of IADT from November 2001 to November 2002 might be a basis for REAP benefits for a limited time after that period of service; however, this period of service did not constitute a calling to active duty of the Veteran's Marine Corps reserve unit in support of a contingency operation and therefore does not meet the basic eligibility requirements for establishing entitlement to REAP benefits. See 10 U.S.C.A. § 16163(a)(1).

Here, the evidence shows without contradiction and it is undisputed that for the full period for which the Veteran seeks basic eligibility for additional REAP education benefits, from January 6, 2003, to December 14, 2006, the Veteran had not been called or ordered to active service for a period of 90 days or more in support of a contingency operation. 

Although VA is required to inform the Veteran correctly about basic eligibility or ineligibility for educational assistance benefits, the remedy for breach of such an obligation cannot involve payment of benefits where statutory requirements for such benefits are not met. Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29 (1994). Even if the Veteran was not fully or accurately informed or was misinformed regarding VA benefits, the Board cannot grant his claim on that basis. The Board also notes that VA does not have control over any actions taken or not taken by the service departments.

VA has made inquiries to the DOD regarding the Veteran's REAP eligibility using his Social Security identification number. DOD responses and data received in April 2008 show a period of basic eligibility for REAP benefits from March 14, 2007, to March 1, 2008, and no other period of eligibility, based on service in support of Operation Enduring Freedom from December 15, 2006, to December 14, 2007. 

Upon the Board's review this determination is consistent with undisputed facts as to the time periods and nature of the Veteran's service. Moreover, to the extent the Veteran disagrees, the Board emphasizes that VA has no authority to alter the eligibility determination made by DOD, including the statutory interpretations of DOD in making determinations of eligibility. See 38 C.F.R. §§ 21.7540, 21.7550. 








The Board is sympathetic to the Veteran's claim. However, the Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The claim for REAP education benefits for the period from January 6, 2003, through December 14, 2006, must be denied, as a matter of application of the law to undisputed facts. The claim is denied due to the absence of legal merit, or the lack of entitlement under the law. Sabonis v. West, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal for basic eligibility for REAP education benefits pursuant to 10 U.S.C. Chapter 1607 for the period from January 6, 2003, through December 14, 2006, is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


